 



Exhibit 10.3
AETNA PERFORMANCE UNIT AWARD AGREEMENT
          AETNA PERFORMANCE UNIT AWARD AGREEMENT, dated as of
                     between AETNA INC., a Pennsylvania corporation (the
“Company”), and                      (the “Executive”) pursuant to the Company’s
2000 Stock Incentive Plan (the “Plan”).
          1. Confirmation of Grant. The Company hereby evidences and confirms
its grant to the Executive, effective as of the date hereof, of an award of
___Performance Units which represent the Company’s obligation, subject to the
satisfaction of the conditions as to vesting set forth in Section 2 below, to
pay cash upon the terms and conditions set forth herein (the “Award”). Each unit
represents a potential future payment to the Executive of $___(before taking
into account federal, state or local taxes). The Award may be settled in cash or
stock at the discretion of the Committee.
          This Agreement is subject in all respects to the terms of the Plan,
which is incorporated into this Agreement and made a part hereof. Terms used in
this Agreement with initial capital letters, but not defined herein, shall have
the same meanings as they have under the Plan.
          2. Vesting.
          (a) At the End of the Performance Period. The Performance Units
awarded hereby will become vested only to the extent that the Committee
determines that the performance goals established by the Committee for the
performance period                      through                      (the
“Performance Goals” and “Performance Period”, respectively) have been achieved.
The Performance Goals and related vesting schedule are set forth on Exhibit A to
this Agreement which is incorporated into this Agreement and is made a part
hereof.
          (b) Acceleration of Vesting and Payout of Performance Units Upon a
Change in Control. Notwithstanding any other provision of this Agreement to the
contrary, if a Change in Control (as defined below) shall occur, the Performance
Units not previously forfeited pursuant to this Agreement shall become
immediately vested at a level which equals the greater of (x) 100% vesting or
(y) the number of Performance Units that would have vested based on the
Company’s actual performance level using the date on which the Change in Control
occurs as the end of the Performance Period. The Executive shall be paid as soon
as is practicable, but in no event later than fifteen business days following
the Change in Control, the value of the Performance Units, without regard to any
prior deferral election in effect and without regard to Section 3(a) hereof.
          The term “Change in Control” means the happening of any of the
following:
     (i) When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any Subsidiary thereof and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing 20
percent or more of the combined voting power of the Company’s then outstanding
securities;

1



--------------------------------------------------------------------------------



 



     (ii) When, during any period of 24 consecutive months, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided that a director who was not a director at the
beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this Paragraph 2(b)(ii); or
     (iii) The occurrence of a transaction requiring stockholder approval for
the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.
Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (i) as a result of the formation of a Holding Company, or
(ii) with respect to Executive, if Executive is part of a “group,” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the effective
date, which consummates the Change in Control transaction. In addition, for
purposes of the definition of “Change in Control” a person engaged in business
as an underwriter of securities shall not be deemed to be the “Beneficial Owner”
of, or to “beneficially own,” any securities acquired through such person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.
For purposes of this Section 2(b) the term “Holding Company” means an entity
that becomes a holding company for the Company or its businesses as a part of
any reorganization, merger, consolidation or other transaction, provided that
the outstanding shares of common stock of such entity and the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the voting stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding voting stock.
          3. Deferral of Distributions.
          (a) Mandatory Deferral. If the Committee determines that Section
162(m) of the Code would preclude the Company (and, as applicable, a Subsidiary
or Affiliate) from receiving a Federal income tax deduction upon a distribution
of an Award, the Committee shall have the authority to defer the timing of any
such distribution in accordance with this Section 3. If the Committee determines
that any such distribution should be deferred, it shall be deferred until the
earliest date or dates at which the Award may be distributed without presenting
a material risk that Section 162(m) of the Code would preclude the receipt of a
Federal income tax deduction with respect to the Award distributed. To the
extent any portion (but not all) of the Award whose distribution is deferred
hereunder can be distributed in a given year under the standard set forth in the
preceding sentence, such portion shall be so distributed. Notwithstanding
anything else contained herein to the contrary, the Award which the Executive is
entitled to receive in accordance with the terms of this Agreement (absent
application of this Section 3(a)) shall be distributed to the Executive as soon
as practicable after the first business day of the calendar year following the
termination of the Executive’s employment with the Company and each of its
Subsidiaries and Affiliates.

2



--------------------------------------------------------------------------------



 



          (b) Voluntary Deferral. At such times and upon such terms and
conditions as the Company shall determine, the Company may permit the Executive
to elect to defer the distribution of an Award otherwise payable to the
Executive under this Agreement until termination of the Executive’s Employment
or such other date as the Executive shall specify in the deferral election.
          (c) Earnings on Deferral. If any payment is deferred pursuant to this
Section 3, such amount shall be placed in a bookkeeping account and the value of
the account shall be determined during such deferral period according to a
formula to be determined from time to time by the Company.
          4. Termination of Employment.
          (a) Special Termination. In the event that the Executive’s Employment
with the Company and each of its Subsidiaries and Affiliates terminates by
reason of the Executive’s death, Disability or Retirement or involuntary
termination of Employment by the Company for reasons other than misconduct
(including violation of the Company’s Code of Conduct) (each a “Special
Termination”), then the Performance Units awarded hereunder shall become vested
and nonforfeitable, if at all, after the date of termination of Employment and
at the end of the Performance Period, as the case may be, as to that number of
Units which is equal to that percentage, if any, of such number of Performance
Units that would have become vested under Section 2 at the end of the
Performance Period, times a fraction as follows: the numerator is the number of
days occurring on or after                      and the denominator is ___.
Notwithstanding anything in this Section 4(a) to the contrary, if following the
Executive’s termination of Employment, the Committee determines that the
Executive has engaged in conduct, whether before or after the Executive’s
termination of Employment, that would have constituted grounds to terminate
employment for Cause had the Executive still been employed at the time of such
determination, all of the Executive’s Performance Units shall be forfeited as of
the date of such determination.
          (b) Other Termination of Employment. Unless the Committee shall
otherwise determine, in the event that the Executive’s Employment with the
Company and each of its Subsidiaries and Affiliates terminates for any reason
other than a Special Termination, any portion of the Performance Units that has
not become vested pursuant to Section 2 at the date of the Executive’s
termination of Employment shall be forfeited as of the date of such termination
of Employment.
          For purposes of this Section 4, the term “Employment” shall refer to
active employment with the Company and shall not include severance or salary
continuation periods or any other approved leaves of absence and the term
“Retirement” shall mean termination of Employment by Executive provided the
Executive’s age and completed years of service total 65 or more points at such
termination.
          5. Capital Adjustments. In the event that the Committee shall
determine that any Fundamental Corporate Event affects the Common Stock or the
Performance Goals such that an adjustment is required to preserve, or to prevent
enlargement of, the benefits or potential benefits made available under this
Agreement, then the Committee may make an adjustment in the Performance Goals,
in such manner as the Committee may deem equitable.

3



--------------------------------------------------------------------------------



 



          6. Amendments. The Committee shall have the right, in its sole
discretion, to alter or amend this Agreement, from time to time, as provided in
the Plan, provided that no such amendment shall reduce the Executive’s rights
under this Agreement without the Executive’s consent. Notwithstanding, this
limitation on amendments is not intended to reduce the Committee’s authority to
construe, interpret and administer the Plan and this Award or to establish or
modify the Performance Goals or determine whether the Performance Goals have
been met. Subject to the first sentence of this Section 6, any alteration or
amendment of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Company shall give written notice to the Executive of any such
alteration or amendment of this Agreement as promptly as practicable after the
adoption thereof. This Agreement may also be amended by a written agreement
signed by both the Company and the Executive.
          7. Additional Consideration for Grant.
          (a) Nondisclosure, Nonsolicitation, Cooperation and Intellectual
Property. As consideration for the grant of Performance Units evidenced hereby,
without the prior written consent of the Company:
     (i) the Executive shall not (except to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency) disclose to any third person, whether during or subsequent to
the Executive’s Employment, any trade secrets, confidential information or
proprietary materials, which may include but are not limited to, the following
categories of information and materials: customer lists and identities, employee
lists and identities, provider lists, product development and related
information, marketing plans and related information, sales plans and related
information, premium or any other pricing information, operating policies and
manuals, research, payment rates, methodologies, contractual forms, business
plans, financial records, computer programs and databases or other financial,
commercial, business or technical information related to the Company or any
Subsidiary or Affiliate unless such information has been previously disclosed to
the public by the Company or has become public knowledge other than by a breach
of this Agreement; provided, however, that this limitation shall not apply to
any such disclosure made while the Executive is employed by the Company, any
Subsidiary or Affiliate if such disclosure occurred in connection with the
performance of Executive’s job as an employee of the Company, any Subsidiary or
Affiliate;
     (ii) while in Employment and for two years after the termination of such
Employment, the Executive shall not, directly or indirectly, induce or attempt
to induce any employee of the Company, any Subsidiary or any Affiliate to be
employed or perform services elsewhere;
     (iii) while in Employment and for two years after the termination of such
Employment, the Executive shall not, directly or indirectly, induce or attempt
to induce any agent or agency, broker, supplier or health care provider of the
Company, any Subsidiary or Affiliate to cease or curtail providing services to
the Company, any Subsidiary or Affiliate;
     (iv) while in Employment and for two years after the termination of such
Employment, the Executive shall not directly or indirectly, solicit or attempt
to solicit the trade of any individual or entity which, at the time of such
solicitation, is a customer of the Company, any Subsidiary or Affiliate, or
which the Company, any Subsidiary or Affiliate is undertaking reasonable steps
to procure as a customer at the time of or immediately preceding termination of
Employment; provided, however, that this limitation shall only apply to any
product or service which is in competition with a product or service of the
Company, any Subsidiary or Affiliate and shall apply only with respect to a
customer with whom the Executive has been directly or indirectly involved;

4



--------------------------------------------------------------------------------



 



     (v) following the termination of the Executive’s Employment, the Executive
shall provide assistance to and shall cooperate with the Company or a Subsidiary
or Affiliate, upon its reasonable request and without additional compensation,
with respect to matters within the scope of the Executive’s duties and
responsibilities during Employment, provided that any reasonable out-of-pocket
expenses incurred in connection with any assistance Executive has been requested
to provide under this provision for items including, but not limited to
transportation, meals, lodging and telephone, shall be reimbursed by the
Company. The Company agrees and acknowledges that it shall, to the maximum
extent possible under the then prevailing circumstances, coordinate or cause a
Subsidiary or Affiliate to coordinate any such request with the Executive’s
other commitments and responsibilities to minimize the degree to which such
request interferes with such commitments and responsibilities.
     (vi) Executive will promptly notify Company’s General Counsel if Executive
is contacted by regulatory or self-regulatory agency with respect to matters
pertaining to the Company or by an attorney or other individual who informs
Executive that he/she has filed, intends to file, or is considering filing a
claim or complaint against the Company.
     (vii) Executive acknowledges that all original works of authorship that are
created by Executive (solely or jointly with others) within the scope of
Executive’s employment which are protectable by copyright are “works made for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101). Executive further acknowledges that while employed by the Company,
Executive may develop ideas, inventions, discoveries, innovations, procedures,
methods, know-how or other works which relate to the Company’s current or are
reasonably expected to relate to the Company’s future business that may be
patentable or subject to trade secret protection. Executive agrees that all such
works of authoriship, ideas, inventions, discoveries, innovations, procedures,
methods, know-how and other works shall belong exclusively to the Company and
Executive hereby assigns all right, title and interest therein to the Company.
To the extent any of the foregoing works may be patentable, Executive agrees
that the Company may file and prosecute any application for patents for such
works and that Executive will, on request, execute assignments to the Company
relating to (and take all such further steps as may be reasonably necessary to
perfect the Company’s sole and exclusive ownership of) any such application and
any patents resulting therefrom.
          (b) Intention of the Parties. If any provision of Section 7(a) is
determined by a court of competent jurisdiction not to be enforceable in the
manner set forth in this Agreement, the Company and the Executive agree that it
is the intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law and that such court shall reform
such provision to make it enforceable in accordance with the intent of the
parties. The Company does not intend to enforce the restrictions of Section 7(a)
to the extent (i) such enforcement would violate applicable law or (ii) the
restrictions are invalid or void under applicable law. The Executive
acknowledges that a material part of the inducement for the Company to grant the
Performance Units evidenced hereby is the Executive’s covenants set forth in
Section 7(a) and that the covenants and obligations of the Executive with
respect to nondisclosure, nonsolicitation, cooperation and intellectual property
rights relate to special, unique and extraordinary matters and that a violation
of any of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that, if the Executive shall breach any of those
covenants, the Company shall have no further obligation to pay the Executive any
benefits otherwise payable hereunder. Notwithstanding Section 7(c) of this
Agreement, the Company shall be entitled to temporary, preliminary and permanent
equitable relief (without the requirement to post bond) restraining the
Executive from committing any violation of the covenants and obligations
contained in Section 7(a). The remedies in the preceding sentence are cumulative
and are in addition to any other rights and remedies the Company may have at law
or in equity as a court or arbitrator shall reasonably determine.

5



--------------------------------------------------------------------------------



 



          (c) Mandatory Binding Arbitration of Employment Disputes.
     (i) Except as otherwise specified in this Agreement, the Executive and the
Company agree that all employment-related legal disputes between them will be
submitted to and resolved by binding arbitration, and neither the Executive nor
the Company will file or participate as an individual party or member of a class
in a lawsuit in any court against the other with respect to such matters. This
shall apply to claims brought on or after the date the Executive signs this
Agreement, even if the facts and circumstances relating to the claim occurred
prior to that date.
     For purposes of Section 7(c) of this Agreement, “the Company” includes
Aetna Inc., its subsidiaries and related companies, their predecessors,
successors and assigns, and those acting as representatives or agents of those
entities. THE EXECUTIVE UNDERSTANDS THAT, WITH RESPECT TO CLAIMS SUBJECT TO THE
ARBITRATION REQUIREMENT, ARBITRATION REPLACES THE RIGHT OF THE EXECUTIVE AND THE
COMPANY TO SUE OR PARTICIPATE IN A LAWSUIT. THE EXECUTIVE ALSO UNDERSTANDS THAT
IN ARBITRATION, A DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF A JUDGE OR
JURY, AND THE DECISION OF THE ARBITRATOR IS FINAL AND BINDING.
     (ii) THE EXECUTIVE UNDERSTANDS THAT THE ARBITRATION PROVISIONS OF THIS
AGREEMENT AFFECT THE LEGAL RIGHTS OF THE EXECUTIVE AND THE COMPANY AND
ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED TO, AND HAS BEEN GIVEN THE
OPPORTUNITY TO, OBTAIN LEGAL ADVICE BEFORE SIGNING THIS AGREEMENT.
     (iii) Section 7(c) of this Agreement does not apply to workers’
compensation claims, unemployment compensation claims, and claims under the
Employee Retirement Income Security Act of 1974 (“ERISA”) for employee benefits.
A dispute as to whether Section 7(c) of this Agreement applies must be submitted
to the binding arbitration process set forth in this Agreement.
     (iv) The Executive and/or the Company may seek emergency or temporary
injunctive relief from a court (including with respect to claims arising out of
Section 7(a)) in accordance with applicable law. However, except as provided in
Section 7(b) of this Agreement, after the court has issued a ruling concerning
the emergency or temporary injunctive relief, the Executive and the Company
shall be required to submit the dispute to binding arbitration pursuant to this
Agreement.
     (v) Unless otherwise agreed, the arbitration will be administered by the
American Arbitration Association (the “AAA”) and will be conducted pursuant to
the AAA’s National Rules for Dispute Resolution (the “Rules”), as modified in
this Agreement, in effect at the time the request for arbitration is filed. The
AAA’s Rules are available on the AAA’s website at www.adr.org. They may also be
obtained from the Company’s Office of Employment Dispute Resolution
(860-273-4410 or 1-888-291-1444). THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY
HAS ENCOURAGED THE EXECUTIVE TO READ THESE RULES PROMPTLY AND CAREFULLY AND THAT
THE EXECUTIVE HAS BEEN AFFORDED SUFFICIENT OPPORTUNITY TO DO SO.

6



--------------------------------------------------------------------------------



 



     (vi) If the Company initiates a request for arbitration, the Company will
pay all of the administrative fees and costs charged by the AAA, including the
arbitrator’s compensation and charges for hearing room rentals, etc. If the
Executive initiates a request for arbitration or submits a counterclaim to the
Company’s request for arbitration, the Executive shall be required to contribute
One Hundred Dollars ($100.00) to those administrative fees and costs, payable to
the AAA at the time the Executive’s request for arbitration or counterclaim is
submitted. The Company may increase the contribution amount in the future
without amending this Agreement, but not to exceed the amount of the
then-current fee for filing a lawsuit in federal court. In all cases, the
Executive and the Company shall be responsible for payment of any fees assessed
by the arbitrator as a result of that party’s delay, request for postponement,
failure to comply with the arbitrator’s rulings and for other similar reasons.
     (vii) The Executive and the Company may choose to be represented by legal
counsel in the arbitration process and shall be responsible for their own legal
fees, expenses and costs. However, the arbitrator shall have the same authority
as a court to order the Executive or the Company to pay some or all of the
other’s legal fees, expenses and costs, in accordance with applicable law.
     (viii) Unless otherwise agreed, there shall be a single arbitrator,
selected by the Executive and the Company from a list of qualified neutrals
furnished by the AAA. If the Executive and the Company cannot agree on an
arbitrator, one will be selected by the AAA.
     (ix) Unless otherwise agreed, the arbitration hearing will take place the
city where the Executive works or last worked for the Company. If the Executive
and the Company disagree as to the proper locale, the AAA will decide.
     (x) The Executive and the Company shall be entitled to conduct limited
pre-hearing discovery. Each may take the deposition of one person and anyone
designated by the other as an expert witness. The party taking the deposition
shall be responsible for all associated costs, such as the cost of a court
reporter and the cost of an original transcript. Each party also has the right
to submit one set of ten written questions (including subparts) to the other
party, which must be answered under oath, and to request and obtain all
documents on which the other party relies in support of its answers to the
written questions. Additional discovery may be permitted by the arbitrator upon
a showing that it is necessary for that party to have a fair opportunity to
present a claim or defense.
     (xi) The arbitrator shall apply the same substantive law that would apply
if the matter were heard by a court and shall have the authority to order the
same remedies (but no others) as would be available in a court proceeding. The
time limits for requesting arbitration or submitting a counterclaim are the same
as they would be in a court proceeding. The arbitrator shall have the authority
to consider and decide dispositive motions (motions seeking a decision on some
or all of the claims or counterclaims without an arbitration hearing).
     (xii) All proceedings, including the arbitration hearing and decision, are
private and confidential, unless otherwise required by law. Arbitration
decisions may not be published or publicized without the consent of both the
Executive and the Company.
     (xiii) Unless otherwise agreed, the arbitrator’s decision will be in
writing with a brief summary of the arbitrator’s opinion.
     (xiv) The arbitrator’s decision is final and binding on the Executive and
the Company. After the arbitrator’s decision is issued, the Executive or the
Company may obtain an order of judgment from a court and may obtain a court
order enforcing the decision. The arbitrator’s decision may be appealed to the
courts only under the limited circumstances provided by law.

7



--------------------------------------------------------------------------------



 



     (xv) If the Executive previously signed an agreement, including but not
limited to an employment agreement, containing arbitration provisions, those
provisions are superseded by the arbitration provisions of this Agreement.
     (xvi) If any provision of Section 7(c) is found to be void or otherwise
unenforceable, in whole or in part, this shall not affect the validity of the
remainder of Section 7(c) and the remainder of the Agreement. All other
provisions shall remain in full force and effect.
          8. Performance Units Nontransferable. The Performance Units conveyed
hereby are not assignable or transferable, in whole or in part, and they may
not, directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Executive upon
Executive’s death.
          9. Tax Withholding. The Company shall have the power to withhold, or
require the Executive to remit to the Company, an amount sufficient to satisfy
Federal, state, and local withholding tax requirements relating to the vesting
of any award, and the Company may defer payment of cash until such requirements
are satisfied.
          10. No Guarantee of Employment. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Subsidiary or
Affiliate to terminate the Executive’s employment at any time, or confer upon
the Executive any right to continue in the employ of the Company or any
Subsidiary or Affiliate.
          11. Interpretation; Construction. Any determination or interpretation
by the Committee under or pursuant to this Agreement shall be final and
conclusive on all persons affected hereby. In the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.
          12. Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
          13. Miscellaneous.
          (a) Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified mail,
return receipt requested, postage prepaid, or by any recognized international
equivalent of such mail delivery, to the Company or the Executive, as the case
may be, at the following addresses or to such other address as the Company or
the Executive, as the case may be, shall specify by notice to the other party:
          (i) if to the Company, to:
Aetna Inc.
151 Farmington Avenue
Hartford, Connecticut 06156
Attention: Corporate Secretary
          (ii) if to the Executive, to the address shown on the last page of
this Agreement.
All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.

8



--------------------------------------------------------------------------------



 



          (b) Waiver. Either party hereto may by written notice to the other (i)
extend the time for the performance of any of the obligations or other actions
of the other under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.
          (c) Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut, regardless of the laws
that might be applied under principles of conflict of laws.
          (d) Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
          (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Executive have agreed to be
bound by their respective duties, obligations and covenants (including, without
limitation, those covenants agreed to by the Executive contained in Section 7)
set forth above and have duly executed this Agreement as of the date first above
written.

            AETNA INC.
      By:           Its Chairman             

The Executive may revoke acceptance of this Agreement by notifying in writing
Executive Compensation Client Services, Aetna Human Resources, not more than
seven (7) days after signing and returning this Agreement.

                 
Accepted:
          Date:                                       
 
      (Signature)        
 
               
Name:
                             
 
                Aetna Number:            
 
     
 
       

10



--------------------------------------------------------------------------------



 



Exhibit A to Aetna Performance Unit Award Agreement
Performance Goal
The number of Performance Units that will vest, if any, at the end of the
Performance Period (                     through                     ) is
dependent on the degree to which Aetna performs relative to targets on two
internal financial measures:
[Performance Goal to be added]
Vesting Schedule
Vesting between established percents is linear (e.g., 110% of target results in
110% vesting).
[Vesting Schedule to be added]

11